DISMISS; and Opinion Filed October 14, 2013.




                                        S
                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00986-CV

                  VANTIUM CAPITAL, INC., Appellant
                                 V.
ACCESS LOSS MITIGATION, LLC, ELI GORDON, AND DAVID FIEDLER, Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-13246

                            MEMORANDUM OPINION
                         Before Justices Bridges, Fillmore, and Lewis
                                  Opinion by Justice Lewis
       Before the Court is the parties’ joint motion to dismiss the appeal. The parties have

informed the Court that they have settled their differences. Accordingly, we grant the parties’

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(2).




                                                  /David Lewis/
                                                  DAVID LEWIS
                                                  JUSTICE

130986F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

VANTIUM CAPITAL, INC., Appellant                    On Appeal from the 14th Judicial District
                                                    Court, Dallas County, Texas.
No. 05-13-00986-CV         V.                       Trial Court Cause No. DC-12-13246.
                                                    Opinion delivered by Justice Lewis.
ACCESS LOSS MITIGATION, LLC, ELI                    Justices Bridges and Fillmore, participating.
GORDON, AND DAVID FIEDLER,
Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       Subject to any agreement between the parties, it is ORDERED that appellees, ACCESS
LOSS MITIGATION, LLC, ELI GORDON, and DAVID FIEDLER, recover their costs of this
appeal from appellant, VANTIUM CAPITAL, INC..


Judgment entered this 14th day of October, 2013.




                                                    /David Lewis/
                                                    DAVID LEWIS
                                                    JUSTICE




                                              –2–